DETAILED ACTION
1	This action is responsive to the amendment filed on August 17, 2022.
2	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment.
3	Claims 17-36 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 7,942,937 B2) teaches a process for dyeing hair comprising applying to the hair at least one composition comprising at least one hydrophobic film-forming polymer, at least one pigment and at least one volatile solvent wherein the at least one hydrophobic film-forming polymer is chosen from polymers and copolymers based on a polyurethane, polyacrylate or silicone resins (see claim 1). However, the closest prior art of record (US’ 937 B2) does not teach or disclose a method for treating human keratin fibers comprising applying to the keratin fibers a first composition comprising at least one cationic acrylic copolymer comprising a) at least one first unit chosen from monomers derived from acrylic or methacrylic esters or amides and comprising at least one cationic group and b) at least one second unit chosen from alkyl acrylate and/or methacrylate monomers and at least one pigment and applying to the keratin fibers a second composition comprising at least one hydrocarbon oil as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of human keratin fibers treatment formulation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761